MEMORANDUM ***
In a previous appeal, this court affirmed the convictions of Ronald Adair Parrish and Richard Lee Carlisle Jr., and remanded pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). United States v. Parrish, 134 Fed.Appx. 183 (9th Cir.2005). In this appeal, Parrish and Carlisle raise the same issues presented in their first appeal. With the exception of their sentences, which are reviewed for reasonableness under Ameline, 409 F.3d at 1079, this court declines to reconsider issues decided in the prior appeal. United States v. Scrivner, 189 F.3d 825, 827 (9th Cir.1999) (under the law of the case doctrine, one appellate panel generally will not reconsider questions decided by another panel on a prior appeal in the same case). This court also declines to consider their ineffective assistance of counsel claim because it is not supported by any argument. Fed. R.App. P. 28(a)(9); United States v. Williamson, 439 F.3d 1125, 1138 (9th Cir.2006).
On limited remand, the district judge considered the sentencing guidelines and the 18 U.S.C. § 3553(a) factors; she concluded the previously imposed sentences would not have differed materially had the guidelines been advisory at the time of the original sentencing. Ameline, 409 F.3d at 1079. The record clearly shows the district judge properly took into account the non-mandatory nature of the guidelines and understood the full scope of her discretion. United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). We reject the contention that the Sixth Amendment barred the district court from determining facts supporting a sentencing enhancement. United States v. Booker, 543 U.S. 220, 259, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); Ameline, 409 F.3d at 1077-78. We conclude the sentences are reasonable. See Combs, 470 F.3d at 1297 (a sentence is reasonable if “the district judge properly understood the full scope of his discretion in a post-Booker world”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.